UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2012 Commission File Number000-50112 RepliCel Life Sciences Inc. (Translation of registrant’s name into English) Suite 1225 – 888 Dunsmuir Street, Vancouver, British ColumbiaV6C 3K4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three and six months ended June 30, 2012 (Stated in Canadian Dollars) REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes June 30, December 31, 2011 Assets Current assets Cash $ $ Sales taxes recoverable Prepaid expenses Non-current assets Equipment 5 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 8 $ $ Advances payable 6 Non-current liabilities Warrants denominated in a foreign currency 7 g - Total liabilities Shareholders’ equity Common shares 7 Contributed surplus 7 Accumulated deficit ) ) Attributable to owners’ of the parent Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements Approved on behalf of the Board: /s/“David Hall” /s/“Peter Lewis” Director Director REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statement of Comprehensive Loss For the three and six months ended June 30, 2012 and 2011 (Stated in Canadian Dollars) (Unaudited) For the three months ended For the six months ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Clinical development expenses Clinical trial costs $ Research and development expenses Consulting fees (Note 8) Intellectual property costs General and administrative expenses Accounting and audit fees Depreciation (Note 5) Computer and IT expenses Consulting fees (Note 8) Insurance Legal fees (Note 8) Marketing consulting fees Office and telephone Rent (Note 8) Salaries (Note 8) Stock-based compensation (Notes 4 and 7) Travel and promotion Net loss before other items Other items: Change in fair value of warrants denominated in a foreign currency (Note 7g) ) - ) - Foreign exchange (gain) loss ) ) Loss on disposal of equipment - - Total comprehensive loss $ Total comprehensive loss attributable to non-controlling interest $
